Citation Nr: 1520963	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1980.

These matters come before the Board of Veteran's Appeals (Board) on appeal of a September 2012 rating decision (PTSD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board added the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, for appellate consideration.  While the Agency of Original Jurisdiction (AOJ) only certified the issue of entitlement to service connection for PTSD to the Board, the AOJ also denied the issue of entitlement to service connection for anxiety disorder.  The code sheet attached to the September 2012 rating decision reflects denial of the issue.  In addition, discussions in the September 2012 rating decision and September 2013 Statement of the Case noted that there was "no medical evidence" that his anxiety disorder was related to service.  Therefore, the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is listed as a separate issue on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The competent evidence does not reflect a diagnosis of PTSD in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in February 2012 satisfied the duty to notify provisions with respect to service connection for PTSD.  The letter noted enclosure of VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, advising the Veteran of alternative sources of evidence to establish an in-service stressor, to include behavioral changes.  38 C.F.R. § 3.304(f)(5); see also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).  The letter requested that the Veteran submit any reports from private physicians, VA treatment, Vet Center treatment, information and evidence such as police reports or medical treatment records for assault or rape, and to send any statements from any individuals with whom he may have discussed the incident.  The letter also notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  VA's duty to notify has been met.  

The Veteran's service treatment records, service personnel records, and identified VA medical treatment records were obtained and associated with the claims file.  The service personnel records were sent by the National Personnel Records Center on microfiche.  The AOJ noted review of the service personnel records and the Board reviewed the records via a microfiche machine.  The Veteran was also provided a VA examination in August 2012.  The Board recognizes the Veteran's contention that the VA examination was inadequate and the VA psychologist was more akin to a "cross examining defense attorney than a doctor administering an examination."  See December 2012 statement.  He contends that the examination was only fifteen minutes and the psychologist already made the decision before the examination was held.  However, the Board finds that the August 2012 VA examination is adequate.  There is no objective evidence to indicate that the examination was cursory or that the Veteran was not provided the opportunity to interact with the examiner and/or discuss his symptoms and stressor.  In this respect, the examination report reflects a discussion with the Veteran regarding his symptoms and medical history, to include social, educational, and occupational histories, contains mental status examination findings, and a discussion of the DSM-IV criteria and associated symptoms.  The examiner noted review of the claims file, examined the Veteran, and determined that the criteria for a diagnosis of PTSD were not met.  The examiner provided reasoning for the opinion.  In fact, the examiner stated that even if the stressor occurred, the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  Therefore, the Board finds that the examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, a remand to provide another VA examination when an otherwise adequate VA examination is of record is not appropriate and would constitute unreasonable delay and expenditure of scarce VA resources.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994).  VA's duty to assist has been met and the Board may proceed with a decision.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other considerations

The Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran.  The Veteran testified as to the reasons why he felt that service connection was warranted for PTSD.  The Veteran was also questioned regarding his relevant medical treatment.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the DSM-IV.  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.  

The Veteran has not contended that he engaged with combat with the enemy and his DD Form 214 does not reflect any awards or decorations indicative of combat.  38 C.F.R. § 3.304(f)(2).  He has not reported a stressor related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  He has not asserted that his stressor is related to being a prisoner of war.  38 C.F.R. § 3.304(f)(4).  The Veteran has only asserted that his PTSD is related to personal assault that occurred  during his period of active service.  38 C.F.R. § 3.304(f)(5).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In this case, discussion of whether the Veteran's reported stressor is corroborated by supporting evidence is not necessary.  This is so because the entire evidence of record, aside from the Veteran's own statements, does not reflect a diagnosis of PTSD.  The VA medical treatment records reflect diagnoses of adjustment disorder and alcohol abuse.  There is no diagnosis of PTSD in the VA medical treatment records.  

In order to determine whether the Veteran had a current diagnosis of PTSD, the Veteran was provided a VA examination in August 2012.  The examiner reviewed the claims file, completed a mental status examination of the Veteran, and discussed the DSM-IV criteria.  The examiner noted that, with respect to Criterion A, there was a question as to whether or not the experience the Veteran had during service was "traumatic."  However, the examiner noted that it may have been a rape and gave the Veteran the benefit of the doubt.  With respect to Criterion B, the Veteran indicated that he had distressing recollections of the event which caused him to be quite upset.  However, he denied any other symptoms in this category.  Regarding Criterion C, the Veteran did not like to talk or think about the experience that occurred to him with specific reference to this issue.  He denied any other symptoms in this category.  With respect to Criterion D, aside from becoming occasionally irritable and angry, the Veteran denied any other symptoms in this category.  Concerning Criterion E, the symptoms existed for more than a month.  Finally, concerning Criterion F, the examiner opined that the experience, assuming it was a rape, caused the Veteran significant distress, although he did not meet all the criteria for a diagnosis of PTSD.  In the section entitled "Remarks," the examiner stated the Veteran did not meet the criteria for PTSD as defined by DSM-IV with respect to his psychiatric history, symptom pattern, and clinical portrait.  The examiner listed Axis I diagnoses of Alcohol Dependence, severe by history, currently in alleged full remission, and Anxiety Disorder, not otherwise specified, moderate to occasionally moderately severe.  

In this case, the Board assigns great probative weight to the VA examiner's opinion as to whether the Veteran has a current diagnosis of PTSD.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board finds the examiner's opinion is highly probative because the examiner elicited a medical history from the Veteran, which is consistent with the evidence of record, completed a mental status examination of the Veteran, discussed the DSM-IV criteria, found that the Veteran did not meet the criteria for a diagnosis of PTSD, and provided reasoning for the conclusion.  As a result, the Board finds that service connection cannot be granted for PTSD based on the absence of a competent diagnosis of PTSD.  38 C.F.R. § 3.304(f).

The Board recognizes the Veteran's belief that he has PTSD.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a specific legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304.  As such, the diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD in accordance with the DSM-IV.  Therefore, his statements regarding a diagnosis of PTSD are not considered competent and are not probative as to whether he has a diagnosis of PTSD.  Moreover, the Board assigns great probative value to the August 2012 VA examiner's opinion because the examiner has medical expertise, discussed the DSM-IV criteria for PTSD, and determined that the Veteran did not meet the criteria for PTSD with respect to his psychiatric history, symptom pattern, and clinical portrait.  See Prejean, supra.  

In light of the absence of a competent diagnosis of PTSD, service connection for PTSD is denied.  38 C.F.R. § 3.304(f); 4.125.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The VA medical treatment records and the August 2012 VA examination report show that the Veteran has been diagnosed with adjustment disorder and anxiety disorder.  The August 2012 VA examiner listed a diagnosis of anxiety disorder, but did not provide an opinion as to its etiology.  The Veteran's representative has pointed to evidence in the service treatment records as indicators of impairment such as alcohol abuse and being quiet and withdrawn.  See March 2014 Statement of Representative.  A new VA nexus opinion regarding the etiology of any psychiatric disability, other than PTSD, is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion to the August 2012 VA examination report to determine the nature and etiology of any psychiatric disability present (other than PTSD).  If the examiner determines that a new examination is required, schedule the Veteran for a VA examination.  The claims file must be made available and reviewed by the examiner.  Thereafter, the examiner must address the following:

Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability (other than PTSD) manifested in active service or is otherwise related to active service.

The examiner must include rationale for the opinion proffered.  Please address the significance, if any, of the Veteran's in-service alcohol rehabilitation, to include reference to the Veteran being quiet and withdrawn, and the Veteran's reports of an assault during active service.  

2.  After completing the above, and conducting any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the claims file is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


